PER CURIAM:
Hercules Pierre appeals the district court’s order accepting the recommendation of the magistrate judge and denying relief on his Bivens * complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Pierre v. Federal Correctional Inst., No. CA-03-308-3-10BC (D.S.C. Mar. 31, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED


 Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971)